The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 17, 2014

                                      No. 04-14-00204-CR

                                  Benito Aguilar GARZA, JR.,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 10-05-13044-CR
                        Honorable Richard C. Terrell, Judge Presiding

                                         ORDER
        The trial court signed a judgment on March 20, 2014. The clerk’s record was due to be
filed with this court by May 19, 2014. See TEX. R. APP. P. 35.1(a). On June 11, 2014, the
deputy clerk notified this court that the clerk’s record was not filed because appellant has failed
to pay or make arrangements to pay the clerk’s fee for preparing the record and that appellant is
not entitled to appeal without paying the fee.
        It is therefore ORDERED that appellant provide written proof to this court within ten
days of the date of this order that either (1) the clerk’s fee has been paid or arrangements have
been made to pay the clerk’s fee, or (2) appellant is entitled to appeal without paying the clerk’s
fee. If appellant fails to respond within the time provided, this appeal will be dismissed for want
of prosecution. See TEX. R. APP. P. 37.3(b).

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court